 WEST COAST MEAT PACKING CO., INC.West CoastMeat Packing Company, Inc.andButch-ers' UnionLocal No.516, AmalgamatedMeat Cut-ters and Butcher Workmen ofNorth America, AFL-CIO. Case 20-RC-10219January 24, 1972DECISION, DIRECTION, AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot was con-ducted under the direction and supervision of the Re-gionalDirector for Region 20 on October 1, 1971,among the employees in the unit described below. Atthe conclusion of the election, the parties were fur-nished with a tally of ballots which showed that ofapproximately 41 eligible voters, 41 cast ballots, ofwhich 17 were for, and 19 against, the Petitioner, and5 were challenged. The challenged ballots are sufficientin number to affect the results of the election.In accordance with the Rules and Regulations of theNational Labor Relations Board, Series 8, as amended,the Regional Director conducted an investigation andon November 22, 1971, issued and duly served on theparties his Report on Challenged Ballots and Objec-tions in which he recommended that three of the chal-lenges be overruled, that these ballots be opened andcounted, and that a revised tally of ballots issue; thatone of the challenges be sustained; and that in the eventthe revised tally of ballots reveals that the fifth chal-lenged ballot is determinative of the results of the elec-tion, a notice of hearing issue to resolve the eligibilitystatus of that voter. He further recommended that, inthe event that the resolution of the challenged ballotsresults in a majority vote against the Petitioner, theBoard sustain Objections 1 and 2; but if the Boardoverrules Objections 1 and 2 and adopts the recommen-dation with respect to Objection 5, that a notice ofhearing issue to resolve the issues raised by Objections3 and 4. Subsequently, both the Petitioner and the Em-ployer filed exceptions to the Regional Director's re-port, and the Employer filed a brief in opposition to thePetitioner's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.195 NLRB NO. 21373.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All employees of the Employer at its Union City,California location including maintenance work-ers,boners, kill-floor butchers, cooling helpers,washers, kill-floor scalers, laborers, packers andcalf-skinners, and truck loaders, excluding officeclerical employees, salesmen, guards and super-visors as defined in the Act.5.The Board has considered the Regional Director'sreport and the Petitioner's and the Employer's excep-tions thereto, and hereby adopts the Regional Direc-tor's findings and recommendations, except with re-spect to Objections 1 and 2. In Objections 1 and 2 thePetitioner urges that the election be set aside becauseof substantial errors in theExcelsiorlist.The RegionalDirector found that since 10 of 42 addresses, or morethan 22 percent were inaccurate, and 2 of 44 eligiblevoters, or more than 4 percent were omitted from thelist, the Employer did not comply with theExcelsiorrequirements and, therefore, the election should be setaside.Although the record supports the RegionalDirector's factual findings of inaccuracies and omis-sions, we do not believe that the number of errors in thelist is substantial enough to require setting aside theelection.' Furthermore, "Generally, the Board will notset an election aside because of an insubstantial failureto comply with theExcelsiorrule if the employer hasnot been grossly negligent and has acted in good faith."The Lobster House,186 NLRB No. 27. Here, the Em-ployer obtained the addresses from the W-4 forms com-pleted by the employees in January 1971. He omittedone name because of his belief that the employee wasnot in the unit, and left the other employee's name offthe list because the employee was on a temporary leaveof absence and the Employer thought that he was there-fore ineligible to vote. Although the Employer waswrong on both counts, we do not believe these mistakesconstitute gross negligence or indicate bad faith. Ac-cordingly, we do not adopt the Regional Director'srecommendation as to Objections 1 and 2 and find thatthese objections should be overruled.'CfPacific Gamble Robinson Co.,180 NLRB 532, where 11 percent ofthe names were omitted SeeFontainebleau Hotel Corp.,181 NLRB No176, where, although 18 percent of the addresses were inaccurate, the Boardfound the errors to be insubstantial. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION AND ORDERceiving evidence to resolve the issues raised by the Peti-tioner's Objections 3 and 4.IT IS FURTHER ORDERED that the Hearing Officersdesignated for the purpose of conducting such hearingsshall prepare and cause to be served on the partiesreports containing resolutions of the credibility of wit-nesses, findings of fact, and recommendations to theBoard as to the disposition of said issues.Within 10days from the date of issuance of such reports, eitherparty may file with the Board in Washington, D.C.,eight copies of exceptions thereto.Immediately uponthe filing of such exceptions,the party filing the sameshall serve a copy thereof on the other party and shallfile a copy with the Regional Director.If no exceptionsare filed thereto, the Board will adopt the recommenda-tions of the Hearing Officers.IT IS FURTHER ORDERED that the above-entitledproceeding be, and it hereby is, referred to the RegionalDirector for Region 20 for the purpose of conductingsuch hearings,if necessary,and that the said RegionalDirector be, and he hereby is,authorized to issue noticethereof.It is hereby directed that, as part of the investigationto ascertain a representative for the purpose of collec-tive bargaining with the Employer,the Regional Direc-tor for Region 20 shall,pursuant to the National Rela-tions Board Rules and Regulations and Statements ofProcedure,Series 8, as amended,and within 10 daysfrom the date of this Decision,open and count theballots of Kenneth A. Moore, Tony Certuche,and LeoJ.Morotti, the challenges to which have been overruledherein,and shall thereafter prepare and cause to beserved on the parties a revised tally of ballots, includingtherein the count of said challenged ballots.If the re-sults are not determinative after the aforementionedthree ballots have been opened and counted,and theunresolved challenge would be determinative,a hearingshall be held concerning the eligibility of Walter N.Batteate.IT IS FURTHER ORDERED that, in the event thatresolution of the challenged ballots results in a majorityvote against the Petitioner,a hearing be held before aduly designated Hearing Officer for the purpose of re-